EXAMINER’S AMENDMENT
This Office Action is in response to Amendment filed December 16, 2020.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The amendment to claim 1 was discussed with and approved by the attorney, see the attached interview summary.

Claim 1 (currently amended): An oxide semiconductor device, comprising:
a substrate;
a back gate on said substrate;
a base insulating film over said back gate and said substrate;
a bottom blocking film over said base insulating film;
a first oxide semiconductor film on said bottom blocking film;
a source electrode and a drain electrode on said first oxide semiconductor film and electrically connected to said first oxide semiconductor film;
a second oxide semiconductor film over said first oxide semiconductor film and said source electrode and said drain electrode;
a gate insulating film on said second oxide semiconductor film;
a gate electrode on said second oxide semiconductor film with said gate insulating film therebetween;

a top blocking film conformally covering [[over]] said insulating layer.

Allowable Subject Matter
Claims 1, 8-10 and 12-16 are allowed.
Claim 1 is allowed, because Shimomura et al. (US 9,406,760) do not disclose “an insulating layer” “having a flat top surface from one end to an opposite end and a vertically extending sidewall, and a top blocking film conformally covering [[over]] said insulating layer” recited on lines 14-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyairi et al. (US 9,466,615)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 1, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815